DETAILED ACTION
Status of Claims
This is a notice of allowance in response to the arguments and amendments filed on 16 September 2021. 
Claims 1, 2, 5, 7, 10, 12, 15-16, and 19-21 were amended. Claims 4 and 6 were canceled. Claims 1-3, 5, and 7-21 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 1-21: The claims have been amended. 
Examiner’s Response: Applicant's amendments filed 14 September 2021 have been fully considered and they resolve the identified issues. The rejections under 112(b) are withdrawn. 

Applicant’s Argument Regarding 112(d) Rejections of claims 4 and 6: The claims have been canceled. 
Examiner’s Response: Applicant's amendments filed 14 September 2021 have been fully considered and they resolve the identified issues. The rejections under 112(d) are withdrawn. 

Allowable Subject Matter
Claims 1-3, 5, and 7-21 are allowed.

The following is a statement of reasons for the indication of non-obvious subject matter:  
	The prior art does not disclose or make obvious the claimed invention. 
Chen et al. (US 2016/0253709 A1) expressly discusses using machine learning to determine a user specific frequency cap (See at least [0057]). 

Shah et al. (US 2015/0213372 A1) broadly discusses modeling user reactions to email marketing, the sort of data used in such models, and adjusting a frequency of email distribution for particular users. 
Paprocki (US 2014/0032265 A1) discusses utilizing customer data such as number of clicks, number of opens, and number of transaction. (See at least Table 1). 
Chaturapruek et al. (US 2019/0295004 A1) and McCord (US 2018/0082213 A1) discusses using reinforcement learning models to determine optimal policies for providing content to users. 
Aarki (The Importance of Frequency Management) discusses using machine learning to determine a frequency cap and the importance of using frequency caps. 
Donnelly (THE MISSING LINK TO EMAIL MARKETING SUCCESS - FREQUENCY OPTIMIZATION) discusses a machine learning system that determines send frequency personalization, noting “Personalize your frequency with AITo fully optimize your email strategy, you have to take into account that some subscribers don’t want to hear from you as often as others, and that’s NOT a bad thing. If you use HubSpot, you already own the data you need to identify email fatigue and at what frequency each subscriber would prefer to hear from you.”
The above references describe many features of the present claims, but they do not suggest the particular combination of a reinforcement learning model for a “minimum time between emails” action based on “type and email metadata”, “state for the particular individual customer or the potential individual customer, including a number of emails clicked for a predetermined period of time, opened for a predetermined period of time, a number of purchases for a predetermined period time, and a subscription state”, and “past outcome” where the action is executed “by a multi-layered gate for the particular individual customer or the potential individual customer”. The prior art does not provide a motivation to reach the presently claimed combination of elements. As such, Examiner acknowledges that the prior art does not make obvious the claimed invention. 

The following is a statement of reasons for the indication of eligible subject matter:  



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2021-10-09